Johnston, J.
(dissenting) : I concur in the judgment of reversal and in all the points decided except the one which places the onus probandi upon the defendant. This decision marks a radical departure from the well-established rule of criminal procedure in Kansas. From The Territory of Kansas agt. William S. Reyburn, McCahon, 134, and Carl Horne v. The State of Kansas, 1 Kan. 47, through every volume of our reports up to the present case, the burden of proof has been held to be upon the prosecution. The accused has been presumed to be innocent of the offense charged, and it has been uniformly ruled that he could stand on this presumption and withhold all proof until the prosecution had made out a complete case against him. The statute in plain language requires *634the application of this rule where it provides that “a defendant is presumed to be innocent until the contrary is proved.” (Orim. Code, § 228 ; Gen. Stat. 1897, ch'. 102, §236; Gen. Stat. 1899, §5481.) This statutory rule, which has been enforced for a third of a century, is now set aside because it is inconvenient and difficult for the state to prove an offense against one charged with empiricism. Instead of a presumption of innocence in favor of a practitioner of medicine, a mere charge against him raises a presumption of guilt, and he is required to show his innocence before testimony of his guilt is.produced. The principal element of the offense is that the defendant practiced medicine without authority or right. Under the rule which has heretofore obtained, the state is required to prove by some testimony, however slight, that < an offense has been committed, and that it was committed by the accused. When that is done, and the defendant claims an excuse or justification for his act, it devolves on him to meet the proof of the state by producing evidence of the facts on which he relies to excuse or justify his conduct, but until a prima facie case of guilt is made out he can sit still and rest on the statutory and legal presumption of innocence.
It is true that there are cases which hold that, as to substantive matters of exemption or immunity, the burden is on the defendant; but even in those cases he is not called on to prove anything, and the burden is never shifted to him until all the elements of the offense charged have been proved by the state. Where the presumption of innocence is a matter of statute, it cannot be taken away or the burden of proof shifted to the defendant, except by a change of the statute itself. In the matter of the sale of intoxicating liquors, the burden was held to be on the state to prove *635the negative averment that the party had no authority to sell, and to change the rule an act of the legislature was deemed to be necessary. (Territory v. Reyburn, supra; The State v. Kuhuke, 26 Kan. 405; The State v. Schweiter, 27 id. 499; The State v. Nye, 32 id. 201, 4 Pac. 134.) In 1885 the legislature, by express provision, relieved the state from the inconvenience and difficulty of proving a number of negative averments in prosecutions for the unlawful sale of liquor, and as to these matters placed the burden upon the defendant, but it occurred to no one that the court could have set aside the presumption of innocence provided by the criminal code, or have enacted a rule shifting the burden of proof from the state and upon the accused. When the statute against empiricism was enacted, the court had repeatedly ruled that every material averment of a charge, whether affirmative or negative, must be proved by the state, and that the defendant could not be called on for proof until the prosecution had by its evidence established his guilt. If the legislature had intended to except cases prosecuted under this act from the general rule, it would have made an exception in the act itself, as was done in prosecutions for the sale of intoxicating liquors. The legislature, as well as the courts, has proceeded upon the theory that a person charged with selling intoxicating liquors without a license or permit was entitled to the presumption of innocence, and that the burden of showing license or authority could only be placed upon him by statutory enactment. And is such'person entitled to greater consideration and protection than one who is charged with unlawfully practicing medicine?
In my view, if a change of the law as to the burden of proof is necessary, it should be accomplished by the legislature instead of by the court. Under *636our criminal code the presumption of innocence attaches to the defendant, whatever may be the offense and however difficult and inconvenient it may be for the state to show his guilt, and this presumption can only be taken away and the onus probandi placed on the defendant by a modification of the law itself. The difficulty of making proof in cases like this is greatly overestimated, I think, as it is a general rule that only slight proof is required to sustain negative averments, and in most instances a prima facie case could be made out by the state from statements of the defendant to the state board of health and other officers, as well as from his conduct; but if the difficulties are as great as anticipated, the remedy is with the legislature.